NO. 12-04-00276-CR
NO. 12-04-00277-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CARLOS MORRIS,                                            §     APPEALS FROM THE 145TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of escape and engaging in organized criminal activity.  The trial
court assessed punishment at twenty years of imprisonment for each offense.  The trial court’s
certification shows that the escape conviction was the result of a plea bargain and that Appellant has
no right of appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  In a second certification, the trial court states
that Appellant waived his right to appeal his conviction for engaging in organized criminal activity. 
See id. Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered September 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)